Citation Nr: 1203055	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-38 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for respiratory disease, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 videoconference Board Hearing at the RO located in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown by the most probative medical evidence of record to have a respiratory disease that is etiologically related to a disease, injury, or event in service, to include asbestos exposure.


CONCLUSION OF LAW

A respiratory disease was not incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for respiratory disease, to include as due to asbestos exposure, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated April 2010 fully satisfied the notice requirements of the VCAA with respect to the Veteran's claim.  The notice letter advised the Veteran what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The April 2010 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional outstanding treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination relating to his claim in December 2010.  The VA examiner reviewed the entire claims file, interviewed and examined the Veteran, and provided adequate reasoning for his conclusions.  Based thereon, the Board finds that the December 2010 VA examination report is sufficient upon which to base a decision with regard to the Veteran's claim.  The Board acknowledges that the Veteran has raised the contention that the December 2010 examination was inadequate because the examiner was not a pulmonologist and therefore not competent to perform the examination.  See Board Hearing Transcript at 3-4.  In that regard, the Board nevertheless finds the examiner's report to be more than adequate.  Under § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."   The December 2010 VA examiner was a not only a medical doctor, but the assistant chief of primary care at the VA medical center.  Certainly, such a medical doctor is one who has advanced medical education and clinical training and is competent to offer medical diagnoses, statements, or opinions as contemplated by § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board further notes that the VA examiner is presumed competent to render his conclusions, and the Veteran has not provided any evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (holding that a VA examiner is presumed competent in the absence of evidence to the contrary).  

The Board has also considered the fact that although the December 2010 VA examiner addressed whether the Veteran had a respiratory disease related to in-service asbestos exposure, the examiner did not explicitly opine as to whether the Veteran has respiratory disease that is otherwise related to service.  In that regard, the Board finds that a remand for an addendum medical opinion or new VA examination is not necessary, as there is no competent, persuasive evidence of record to suggest any relationship between the Veteran's respiratory condition and service, as explained in detail below.  In this regard, the Board notes that in Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court held that the Board is not obligated to investigate all possible theories of entitlement.  In reaching that conclusion, the Court observed that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service. 38 U.S.C. § 5103A(d)(2)(B).  The Court determined that, had Congress had wanted the Secretary to automatically provide an examination on all possible theories, § 5103A would not read the way it does.  The Court in Robinson concluded that, if the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.  In this case, again, the Board notes that there is no competent, persuasive evidence tending to link any respiratory condition to service. The Board adds that the Veteran has never asserted that there was any disease, injury, or event in service other than asbestos exposure that caused respiratory disease; in other words, he has not asserted any other etiological relationship to service except for asbestos exposure, which has been thoroughly addressed by the December 2010 VA examiner.  In addition, the Veteran has never asserted continuity of symptomatology since service, but instead, he testified at the Board hearing that his symptoms began when he first began receiving treatment at the VA medical center (in 2002).  See Board Hearing Transcript at 6; VA Examination Report, December 2010 at 74..  Therefore, the Board finds that VA's duty to assist in providing an adequate medical examination has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Court has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication Procedure Manual, M21-1, Part VI (reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos- related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen; VAOPGCPREC 4-2000.

The Veteran served on active duty in the Navy from November 1955 to November 1957.  He claims that he has respiratory disease as a result of exposure to asbestos while serving aboard the USS Ponchatoula, a Neosho class ship, as a gunners mate.  See Claim, April 2010; N.O.D., August 2010.  Specifically, the Veteran asserted at the December 2010 Board hearing that he was exposed to asbestos in the area where he slept aboard the ship because there were pipes overhead that were coated with asbestos, and that the 5 inch/38 guns he handled as a gunners mate had mounts lined with asbestos as well as other gun magazines.  See Transcript at 8.  

As an initial matter, the Veteran's service personnel records confirm that he served aboard the USS Ponchatoula from November 1956 to October 1957 as a gunners mate (GMM3).  See Enlisted Performance Record.  The Board concedes that it is certainly conceivable that he was in close proximity to asbestos while on active duty.

However, his service treatment records are silent as to any complaints of any respiratory problems, except that a November 1955 report of medical history (for active duty) reflects that the Veteran reported a prior history of whooping cough, and his November 1955 chest x-ray was noted as "essentially negative."  The Veteran's November 1957 separation chest x-ray was noted as negative.  

The first evidence of record of any complaint of respiratory problems since service reflects that in December 2002, the Veteran presented to the VA medical center to establish care, and that he complained of shortness of breath on exertion for two to three years, that he had a 20-year history of smoking but quit in 1982, and he reported a slight morning cough.  Examination revealed that his lungs were clear to auscultation at that time.  April 2006 VA treatment records reflect that the Veteran complained of wheezing at night and in the early morning, as well as shortness of breath if he walked 300 feet that developed over the past six months; a diagnosis of possible asthma was recorded, and he was prescribed an Albuterol inhaler.  A March 2008 VA discharge record reflects that the Veteran presented complaining of chest pain, shortness of breath, and coughing for two weeks with a slight fever.  Physical examination revealed faint bibasilar crackles, and a chest x-ray revealed no acute findings.  An EKG showed atrial fibrillation, so the Veteran was admitted to ICU and started on a Cardizem drip.  On discharge, he was prescribed several medications including beta blockers and an Albuterol inhaler.  An August 2008 VA discharge record reflects that the Veteran presented complaining of chest pain similar to his prior admission in March 2008, that physical examination revealed basilar crackles, and a chest x-ray revealed COPD, but no mention was made of any history of asbestos exposure.  A December 2008 VA treatment record reflects that the Veteran was treated for bronchitis, and that a chest x-ray revealed COPD.  The Board also acknowledges that a July 2009 VA discharge record reflects that the Veteran was admitted for a transient ischemic attack.  Subsequent VA treatment records reflect that the Veteran has been followed at the VA medical center for his COPD, but none of these records include any etiology opinions.  See, e.g., VA Treatment Records, September 2009 and May 2010.  A May 2010 VA treatment record reflects that the Veteran complained of shortness of breath for six months and a productive cough, that he attributed to in-service asbestos exposure.  Pulmonary function testing revealed moderate COPD, and a chest x-ray report reflects an impression of mild pleural thickening.  See VA Examination Report at 79.  A prior May 2010 VA treatment record (primary care note) reflects that the Veteran reported that he experienced dyspnea since his transient ischemic attack in July 2009.  

The Veteran was afforded a VA examination in December 2010. The examiner reviewed the claims file and incorporated into his report several pertinent VA medical records.  The examiner noted that the Veteran reported a 20-year history of smoking cigarettes, and that he had quit smoking 38 years ago (in 1982).  He reported that he served as a gunners mate in the Navy and had asbestos exposure from sleeping under asbestos wrapped pipes, but denied any in-service respiratory problems.  The Veteran also reported a history of working in sales for more than 20 years.  See Report at 79.  He reported he could walk half a block, carry 20 pounds 30 feet, and climb half a residential stair case before becoming short of breath.  He reported a productive cough at night with some green mucous and an infrequent daytime cough with activity.  A positive history of frequent wheezing, mild dyspnea on exertion, night sweats, orthopnea, and paroxysmal nocturnal dyspnea was also noted.  Pulmonary examination revealed prolonged expiration.  The examiner noted that the Veteran's May 2010 chest x-ray (VA) report reflected an impression of mild pleural thickening in the apices bilaterally but an otherwise negative chest, and that the May 2010 pulmonary function test (VA) results were consistent with COPD of moderate severity.  The examiner recorded a diagnosis of COPD (emphysema).  The examiner opined that the Veteran's COPD was the result of his history of smoking, not asbestos exposure (the Board acknowledges that the examiner transcribed "the emphysema is at least as likely as not permanently aggravated or the result of smoking," and in that regard the Board finds that the examiner's intent as described above was nevertheless clear when the report is taken as a whole, see Dyment v. West, 13 Vet. App. 141 (1999) (the examiner's choice of language is not error where the opinion is unambiguous)).  The examiner reasoned that emphysema constitutes obstructive lung disease characterized by an increase in air spaces distal to the terminal bronchioles, whereas asbestosis constitutes a type of restrictive lung disease characterized by decreased total lung capacity.  The examiner further noted that he had performed a review of medical literature, he noted that the relationship between cigarette smoking and emphysema was established in 1964, and he noted that he could find no literature linking emphysema to asbestos exposure.

Having carefully reviewed the record, the Board finds the opinion of the December 2010 VA examiner to be the most probative evidence of record with regard to whether the Veteran has any respiratory disease related to in-service asbestos exposure.  The examiner reviewed the claims file, including the Veteran's May 2010 chest x-ray and pulmonary function test report, interviewed the Veteran, examined him, and also researched medical literature as noted in his report.  There is no competent, probative medical evidence of record that contradicts the opinion of the December 2010 VA examiner.  Also, the Board finds that there is no competent evidence tending to otherwise link the Veteran's respiratory condition to service.

The Board has taken into consideration a November 2010 private medical opinion of Dr. H., the Veteran's primary care physician of 15 to 20 years, in which he noted that pulmonary function testing revealed moderate obstructive lung disease and air trapping (and a chest x-ray revealed no radiographic abnormality), and opined that that it was "possible" that the Veteran's "current health was negatively impacted by the asbestos exposure," but that he would recommend that the Veteran see a pulmonologist to determine the extent to which his asbestos exposure contributed to the current findings.  See Board Hearing Transcript at 4, 7-8.  The Board finds that such an opinion is very speculative by its terms, and, therefore, it is of much less probative value than the thorough VA opinion discussed above.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board has also considered an April 2010 article submitted by the Veteran from the Mesothelioma and Asbestos Awareness Center website that reflects a brief history of the USS Neosho, which is a ship of the same class as the Veteran's, and that includes a general statement that many servicemen were exposed to asbestos while serving aboard ships between the 1930s and 1970s, particularly around the piping and boilers.  While the Board acknowledges this article, the Board finds that it is quite general in nature in that it deals primarily with the presence of asbestos aboard ship and notes that asbestos has been identified as carcinogenic.  However, it does not address any link between the Veteran's particular respiratory condition and exposure to asbestos.  As noted, the Board has conceded that the Veteran was in close proximity to asbestos while aboard ship in service.  Nevertheless, in light of the VA medical opinion above, which directly addresses the Veteran's particular respiratory problems, the Board concludes that the preponderance of the evidence is against finding that the Veteran's particular respiratory disorder is related to that exposure.

The Board has also considered the Veteran's lay assertion that he has respiratory disease as a result of in-service asbestos exposure.  Certainly, the Veteran is competent to report sensory or observed symptoms such shortness of breath, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board has taken into serious regard his assertion that he was exposed to asbestos while serving aboard the USS Ponchatoula as a gunners mate, see Claim, April 2010, as well as the applicable M21-MR provisions, and in that regard, the Board acknowledges that it is conceivable that the Veteran had some exposure to asbestos while serving aboard the ship.  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran, as a lay person, has not been shown to be competent to render medical conclusions, particularly on such a complex medical matter as linking a respiratory condition to asbestos exposure or to otherwise link it to service over 50 years ago.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA examiner  discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board has also taken into due regard the fact that, as noted in the M21-MR, IV.ii.2.C.9, the latency period for asbestos-related diseases may be from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  However, even without taking into account the prolonged period between the Veteran's service and any record of complaint, the Board nevertheless finds that the preponderance of the evidence remains against the Veteran's claim in light of the probative VA medical opinion discussed above.

For these reasons, the Board concludes that the claim of entitlement to service connection for respiratory disease, to include as a result of asbestos exposure, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable.


ORDER

Entitlement to service connection for respiratory disease, to include as a result of asbestos exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


